UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) ☒ QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: March 31, 2014 OR ☐ TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT Commission file number: 000-54080 JUHL ENERGY, INC. (Name of small business issuer in its charter) Delaware 20-4947667 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 1502 17th Street SE Pipestone, Minnesota (Address of principal executive offices) (Zip code) Issuer's telephone number: (507) 562- 4310 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes ☒ No ☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ☒ No ☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ☐ Accelerated filer ☐ Non-accelerated filer ☐ Smaller reporting company ☒ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ☐ No ☒ Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date: Common Stock:25,234,826 shares outstanding as of May 14, 2014. TABLE OF CONTENTS PART I - FINANCIAL INFORMATION Item 1. Unaudited Financial Statements 3 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 19 Item 3. Quantitative and Qualitative Analysis About Market Risk 32 Item 4. Controls and Procedures 32 PART II - OTHER INFORMATION Item 1. Legal Proceedings 32 Item 1A. Risk Factors 33 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 33 Item 3. Defaults Upon Senior Securities 33 Item 4. Mine Safety Disclosures 33 Item 5. Other Information 33 Item 6. Exhibits 34 Signatures 35 Exhibits 2 PART I - FINANCIAL INFORMATION Item 1. UNAUDITED FINANCIAL STATEMENTS The accompanying unaudited condensed consolidated financial statements of Juhl Energy, Inc. (“Juhl Energy” or the “Company”) have been prepared in accordance with generally accepted accounting principles in the United States for interim financial reporting and pursuant to the rules and regulations of the Securities and Exchange Commission (“Commission” or “SEC”). While these statements reflect all normal recurring adjustments which are, in the opinion of management, necessary in order to make the consolidated financial statements not misleading and for fair presentation of the results of the interim period, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. For further information, refer to the financial statements and footnotes thereto, for the fiscal year ended December 31, 2013, previously filed with the Commission, which are included in the Annual Report on Form 10-K filed on April 7, 2014. 3 JUHLENERGY, INC. CONDENSED CONSOLIDATED BALANCE SHEETS MARCH31, 2, 2013 MARCH 31, DECEMBER 31, (unaudited) ASSETS CURRENT ASSETS Cash $ 1,351,950 $ 1,280,681 Restricted cash 232,498 488,715 Short-term investments - restricted 90,072 90,005 Accounts receivable, net of allowance for doubtful accounts 1,804,477 3,046,678 Work-in-progress 522,572 518,762 Inventory 103,788 92,663 Costs and estimated profits in excess of billings - 849,241 Other current assets 420,002 231,923 Total current assets 4,525,359 6,598,668 PROPERTY AND EQUIPMENT, Net 23,508,323 23,831,680 OTHER ASSETS Escrow cash reserves for contractual commitments 1,337,606 1,288,231 Loan costs, net 201,928 6,843 Intangible assets 314,266 258,666 Goodwill 214,090 214,090 Project development costs and other 72,000 89,540 Total other assets 2,139,890 1,857,370 TOTAL ASSETS $ 30,173,572 $ 32,287,718 LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Accounts payable $ 1,465,170 $ 2,499,522 Accrued liabilities 1,335,941 1,305,447 Deferred revenue - license arrangement and other 317,408 317,408 Current portion of notes payable 877,698 910,612 Derivative liabilities- interest rate swap - 194,196 Current portion of nonrecourse debt 875,739 834,555 Total current liabilities 4,871,956 6,061,740 LONG-TERM LIABILITIES Nonrecourse debt, net of current portion 9,491,527 9,032,734 Notes payable, net of current portion 3,156,555 3,123,617 Derivative liabilities- interest rate swap - 265,804 Other long-term liabilities 553,464 553,464 Deferred revenue - license arrangement and 1603 Grant, net of current portion 1,936,954 1,967,839 Deferred revenue - power purchase contract 4,148,404 4,058,924 Deferred income taxes 42,000 42,000 Total long-term liabilities 19,328,904 19,044,382 REDEEMABLE PREFERRED MEMBERSHIP INTERESTS 2,518,450 2,518,450 REDEEMABLE CUMULATIVE PREFERRED STOCK OF SUBSIDIARY 1,630,000 1,580,000 STOCKHOLDERS' EQUITY Controlling interest in equity: Preferred Stock, 20,000,000 shares authorized Series A convertible preferred stock - $.0001 par value, 4,560,000 and 4,820,000 issued and outstanding as of March 31, 2014 and December 31, 2013, respectively (liquidation preference of $5,518,000 and $5,836,000 at March 31, 2014 and December 31, 2013, respectively) 2,386,719 2,569,683 Series B convertible preferred stock - $.0001 par value, 5,966,792 issued and outstanding at March 31, 2014 and December 31, 2013, respectively 11,392,403 11,392,403 Common Stock - $.0001 par value; 100,000,000 shares authorized, 25,424,430 and 24,449,626 issued and 25,234,826 and 24,260,022 outstanding March 31, 2014 and December 31, 2013, respectively 2,503 2,445 Additional paid-in capital 9,694,608 9,348,324 Treasury stock, 189,604 shares held by the Company at March 31, 2014, and December 31, 2013 ) ) Accumulated deficit ) ) Total equity attributable to Juhl Energy, Inc. 780,171 1,672,819 Noncontrolling interest in equity 1,044,091 1,410,327 Total stockholders' equity 1,824,262 3,083,146 TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ 30,173,572 $ 32,287,718 The accompanying notes are an integral part of these consolidated statements. 4 The following table presents information on assets and liabilities related to a VIE that is consolidated by the Company at March 31, 2014 and December 31, 2013. The difference between total VIE assets and liabilities represents the Company's interests in those entities, which were eliminated in consolidation. MARCH 31, DECEMBER 31, 2014 2013 (unaudited) Cash $ 487,555 $ 119,734 Restricted cash - 374,443 Accounts receivable and other current assets 208,483 221,955 Property and equipment, net 14,836,934 15,003,771 All other assets 800,000 800,000 Total assets $ 16,332,972 $ 16,519,903 Accounts payable and accrued expenses $ 351,107 $ 403,533 Derivative liabilities - 460,000 Deferred revenue- power purchase contract 34,469 30,597 Nonrecourse debt 9,750,000 9,177,788 Total liabilities $ 10,135,576 $ 10,071,918 The assets of the consolidated VIEs are used to settle the liabilities of those entities. Liabilities are nonrecourse to the general credit of the Company. The accompanying notes are an integral part of these consolidated statements. 5 JUHLENERGY, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS FOR THEQUARTERS ENDED MARCH 31, 2 (unaudited) (unaudited) REVENUE $ 3,215,926 100.0 % $ 2,530,998 100.0 % COST OF GOODS SOLD 2,430,012 75.6 1,738,493 68.7 GROSS PROFIT 785,914 24.4 792,505 31.3 OPERATING EXPENSES General and administrative expenses 823,643 25.6 553,109 21.9 Payroll and employee benefits 880,937 27.5 606,013 23.9 Wind farm management expenses 113,784 3.5 103,155 4.1 Total operating expenses 1,818,364 56.6 1,262,277 49.9 OPERATING INCOME (LOSS) OTHER INCOME (EXPENSE) Interest income 184 0.0 1,612 0.1 Interest expense ) Gain (loss) on fair value of interest rate swap ) ) 94,157 3.7 Total other income (expense), net ) INCOME (LOSS) BEFORE INCOME TAXES ) INCOME TAX EXPENSE - 0.0 - 0.0 NET INCOME (LOSS) LESS NET INCOME (LOSS) ATTRIBUTABLE TO NONCONTROLLING INTEREST ) 11.3 6,067 ) NET INCOME (LOSS) ATTRIBUTABLE TO JUHL ENERGY, INC. $ ) )% $ ) )% PREFERRED DIVIDENDS 111,141 100,450 NET INCOME (LOSS) ATTRIBUTABLE TO COMMON STOCKHOLDERS $ ) $ ) WEIGHTED AVERAGE SHARES OUTSTANDING - BASIC & DILUTED 24,580,883 23,174,302 NET INCOME (LOSS) PER SHARE BASIC & DILUTED $ ) $ ) The accompanying notes are an integral part of these consolidated statements. 6 JUHL ENERGY, INC. CONDENSED CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS' EQUITY FOR THE QUARTER ENDED MARCH 31, 2014 Total Convertible Convertible Stockholders' Preferred Stock Preferred Stock Additional Equity- Total Common Stock Series A Series B Paid-In Treasury Accumulated Juhl Noncontrolling Stockholders' Shares Amount Shares Amount Shares Amount Capital Stock Deficit Energy Interest Equity BALANCE -December 31, 2013 24,449,626 $ 2,445 4,820,000 $ 2,569,683 5,966,792 $ 11,392,403 $ 9,348,324 $ ) $ ) $ 1,672,819 $ 1,410,327 $ 3,083,146 Net income (loss) - ) Stock-based compensation 250,000 25 - 145,236 - - 145,261 - 145,261 Series A preferred stock dividend paid in common stock 33,265 3 - ) - - 5,313 - Series A preferred stock dividend paid with promissory note - - - ) - ) - ) Issuance of common stock upon conversion of Series A preferred stock 260,000 26 ) ) - - 131,009 - Issuance of common stock for acquisition of PVPower 4 - 64,730 - 64,730 Dividends on subsidiary preferred stock paid in cash - ) ) - ) Dividends paid on preferred membership interests in wind farms and other distributions - ) ) - ) BALANCE -March 31, 2014 (unaudited) $ 4,560,000 $ 2,386,719 5,966,792 $ 11,392,403 $ $ ) $ ) $ 780,171 $ 1,044,091 $ 1,824,262 The accompanying notes are an integral part of these consolidated statements. 7 JUHL ENERGY, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE QUARTERS ENDED MARCH 30, 2 (unaudited) (unaudited) CASH FLOWS FROM OPERATING ACTIVITIES Net income (loss) $ ) $ ) Adjustments to reconcile net income (loss) to net cash provided by (used in) operating activities: Depreciation and amortization 344,940 403,510 Stock-based compensation 145,261 11,559 (Gain) loss on fair value of interest rate swap 74,673 ) Change in operating assets and liabilities, net of effects from acquisitions: Accounts receivable 1,242,201 93,384 Work-in-progress ) ) Inventory ) ) Costs and estimated earnings in excess of billings 849,241 - Other current assets ) ) Accounts payable ) 107,775 Promissory notes payable 38,624 38,623 Accrued expenses 113,415 Derivative instruments - interest rate swap ) - Deferred revenue 72,730 40,654 Other ) ) Net cash provided by (used in) operating activities ) 40,107 CASH FLOWS FROM INVESTING ACTIVITIES Proceeds from short-term investments - 67,466 Payable to former owners of acquired company - ) Payments for project development costs, net of reimbursements ) ) Payments for property and equipment ) ) Net cash provided by (used in) investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES Change in restricted cash 256,217 ) Escrow deposits related to long-term debt, net ) ) Cash dividends paid ) ) Proceeds from sale of preferred stock of subsidiary 50,000 - Proceeds from notes payable 642,212 280,000 Principal payments on bank notes payable ) ) Payments of loan costs ) - Net cash provided by (used in) financing activities 411,148 ) NET INCREASE (DECREASE) IN CASH 71,269 ) CASH BEGINNING OF THE PERIOD 1,280,681 2,031,039 CASH END OF THE PERIOD $ 1,351,950 $ 865,977 SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION Cash paid during the year for: Interest $ 164,075 $ 23,003 NONCASH INVESTING AND FINANCING ACTIVITIES Series A dividend payment in common stock $ $ Issuance of common stock upon conversion of Series A preferred stock $ 131,035 $ - Issuance of promissory note for Series A preferred stock dividend $ $ - Use of escrow funds to reduce due to former owners of acquired company $ - $ 250,000 Issuance of common stock for PVPower acquisition $ 64,730 $ - Series A preferred stock dividend $ - $ 96,400 The accompanying notes are an integral part of these consolidated statements. 8 JUHL ENERGY, INC. NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS MARCH 31, 2014 1.SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES BASIS OF PRESENTATION The accompanying unaudited condensed consolidated interim financial statements have been prepared pursuant to the rules and regulations of the Securities and Exchange Commission.Certain information and footnote disclosures normally included in annual consolidated financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted as permitted by such rules and regulations.These unaudited condensed consolidated financial statements and related notes should be read in conjunction with the consolidated financial statements and notes thereto included in the Company’s Form 10-K for the year ended December 31, 2013 which was filed with the Securities and Exchange Commission as amended on April 7, 2014 . In the opinion of management, the unaudited condensed consolidated interim financial statements reflect all adjustments considered necessary for fair presentation.The adjustments made to these statements consist only of normal recurring adjustments.The results reported in these condensed consolidated interim financial statements should not be regarded as necessarily indicative of results that may be expected for the year ended December 31, 2014 . Juhl Energy, Inc. (“Juhl Energy” or “the Company”) conducts business under the following subsidiaries, Juhl Energy Services, Inc. (“JES”), Juhl Energy Development, Inc. (“JEDI”), Juhl Renewable Assets, Inc. (“JRA”), Next Generation Power Systems, Inc. (“NextGen”), Juhl Renewable Energy Systems, Inc. (“JRES”), Power Engineers Collaborative, LLC (“PEC”), Juhl Tower Services, Inc. (“JTS”) (which is a wholly-owned subsidiary of JES) and ownership and operational duties over the following three operating wind farms: Woodstock Hills LLC (“Woodstock Hills”), Winona County Wind (“Winona”) and Valley View Transmission, LLC (“Valley View”). The net assets acquired from PVPower, Inc. of less than $100,000 have been incorporated into our subsidiary, JRES, as of the acquisition date in February 2014. The 431,539 of shares of common stock issued to PVPower in the acquisition as shown in the statement of changes in stockholders’ equity includes the effect of retiring the 168,461 shares of common stock that the Company received as its portion of the share consideration resulting from its previous ownership interest in PVPower. Juhl Energy is an established leader in the renewable energy industry with a focus on community-based wind power development and ownership of clean energy assets throughout the United States and Canada. In addition, the Company provides engineering, asset management and maintenance services to the utility and telecommunication industries. Generally accepted accounting principles require certain variable interest entities (“VIE”) to be consolidated by the primary beneficiary of the entity if the equity investors in the entity do not have sufficient powers, obligations, or rights or if the entity does not have sufficient equity at risk to finance its activities without additional subordinated financial support from other parties. All significant intercompany investments, balances, and transactions have been eliminated. 9 JUHL ENERGY, INC. NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS MARCH 31, 2014 USE OF ESTIMATES The preparation of the unaudited condensed consolidated financial statements in conformity with generally accepted accounting principles in the United States requires management to make estimates and assumptions that affect certain reported amounts and disclosures. Those estimates and assumptions affect the reported amounts of assets and liabilities, the disclosure of contingent assets and liabilities, and the reported revenues and expenses. The Company uses estimates and assumptions in accounting for the following significant matters, among others: revenue recognition; realizability of accounts receivable; determination of the primary beneficiary of a variable interest entity; the assumptions used in the impairment analysis of long-lived assets and goodwill; valuation of deferred tax assets, deferred power purchase contract revenue, stock-based compensation and warrants, asset retirement obligations, derivative instruments, assumptions used in the computation of contingent liabilities and estimating the fair value of acquired assets and liabilities, and other contingencies. It is at least reasonably possible that these estimates will change in the future. Actual amounts may differ from these estimates, and such differences may be material to the consolidated financial statements. The Company periodically reviews estimates and assumptions, and the effects of any such revisions are reflected in the period in which the revision is made. GOODWILL AND OTHER INTANGIBLE ASSETS The Company accounts for goodwill and intangible assets in accordance with the accounting guidance which requires that goodwill and other intangibles with indefinite lives be tested for impairment annually or on an interim basis if events or circumstances indicate that the fair value of an asset has decreased below its carrying value. Amortization expense, including amounts for deferred loan costs, for the three-month periods ended March 31, 2014 and 2013 was approximately $20,000 and $88,000, respectively. FAIR VALUE OF FINANCIAL INSTRUMENTS The carrying value of cash, accounts receivable, and accounts payable, and other working capital items approximate fair value at March 31, 2014 and December 31, 2013 due to the short maturity nature of these instruments. The carrying value of restricted cash and short-term investments approximate their fair value based on quoted market prices. The Company believes the carrying amount of the long-term debt approximates the fair value due to a significant portion of total indebtedness containing variable interest rates and these rates are market interest rates for these borrowings. 2. CONCENTRATIONS The Company derived approximately 63% of its revenue for the quarter ended March 31, 2014 from four customers primarily as a result of development and construction revenue, engineering consulting services and electricity sales. The Company derived approximately 65% of its revenue for the quarter ended March 31, 2013 from three customers primarily as a result of electricity sales and engineering consulting services. At March 31, 2014 and December 31, 2013, 59% and 64% of the Company's accounts receivable were due from four and two customers, respectively. 3. LIQUIDITY During 2012, 2013 and for the quarter ended March 31, 2014, t he Company incurred losses from operations and experienced negative cash flows from operating activities. This is primarily attributable to the highly cyclical nature of the wind farm development and construction aspects of our business model, which is subject to risks and uncertainties surrounding project timing, financing and legislated energy policy, and the launch of maintenance services to the telecommunications industry in March 2013. The Company has worked to stabilize its operations by diversifying its business model with recurring revenue and profit streams in order to offset or minimize the fluctuations in our wind farm development and construction operating activities. Based upon current operating levels and obligations, the Company plans to achieve profitability improvement in the Company’s Energy and Telecommunications Services and Renewable Power Plant Ownership business segments that were added or expanded since October 2011, and efforts in 2013 to provide recurring profitablerevenue streams from tower maintenance contract services. 10 JUHL ENERGY, INC. NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS MARCH 31, 2014 During 2013 and through the first quarter of 2014, the Company augmented its current working capital through a private sale of 1,450,000 shares of Series A preferred stock of its subsidiary, Juhl Renewable Assets, which raised $1.45 million in order to replenish a portion of the approximate $2.4 million of cash funds that were previously invested into three wind farm projects from internal operations. Subsequent to March 31, 2014, Juhl Renewable Assets has raised an additional $375,000 of its Series A preferred stock. We believe that funds generated from existing contractual agreements, together with existing cash resources and expense management, will be sufficient to finance our operations and planned capital expenditures and sustain operations for the next twelve months. Our future profitability will be highly dependent on the success of our towers business, our ability to develop and construct wind projects, and to continue to improve our operating margins. If the Company is unable generate positive cash flows from the operating, investing, and financing activities discussed above, it may be required to perform other cost saving procedures. We are also planning additional capital raises through additional preferred stock and common stock sales. There can be no assurance that these capital raises will be successful. 4. ACCOUNTS RECEIVABLE Accounts receivable consists of the following: March 31, December 31, 2013 * Accounts receivable $ 1,844,015 $ 2,882,744 Unbilled receivables - 202,250 Other receivables 18,142 19,364 Allowance for doubtful accounts ) ) Total $ 1,804,477 $ 3,046,678 * Derived from December 31, 2013 audited financial statements . 5. PROPERTY AND EQUIPMENT Property and equipment consists of the following: March 31, December 31, 2013 * Land and improvements $ 82,958 $ 82,958 Building and improvements 292,690 292,690 Equipment, including vehicles 790,893 775,420 Turbines and improvements 25,817,228 25,817,228 Construction in process 7,626 7,626 Subtotal Less accumulated depreciation ) ) Total $ 23,508,323 $ 23,831,680 * Derived from December 31, 2013 audited financial statements . Depreciation expense, including amounts for grant liability amortization, was approximately $325,000 and $316,000 for the quarters ended March 31, 2014 and 2013, respectively. 11 JUHL ENERGY, INC. NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS MARCH 31, 2014 6. INCOME TAXES The following represents the reconciliation of the statutory federal tax rate and the effective tax rate for the quarter ended March 31, 2014: Statutory tax rate $ ) 34.0 % $ ) 34.0 % States taxes, net of federal benefit ) 6.0 ) 6.0 Nondeductible income/expenses - - ) 7.1 Other, net ) 0.3 6,000 ) Increase in valuation allowance 528,000 ) 268,000 ) $ - - % $ - - % 7. NOTES PAYABLE Notes payable consists of the following: March 31, 2014 December 31, 2013 * Note payable to a turbine supplier, including interest at 6%, payable solely through 95% of net cash flows from a wind project; secured by Company’s first secured rights arising out of its Development and Construction Services Agreement with the underlying project. The note payable has been classified as long-term based on estimated payments from project cash flows. Increases in amounts represent accrued interest. $ 3,107,219 $ 3,068,595 Note payable to a bank with revolving draw feature; $600,000 maximum loan amount subject to borrowing base consisting of 80% of eligible accounts receivable; interest at the Wall Street Journal prime rate plus 2.25% (5.5% at March 31, 2014 and December 31, 2013); due December 2014, interest payable monthly; collateralized by all assets of PEC; guaranteed by Juhl Energy. 400,000 330,000 Note payable to a bank with revolving draw feature; $500,000 maximum loan amount subject to borrowing base consisting of 80% of eligible accounts receivable; interest at the Wall Street Journal prime rate plus 2.25% (5.5% at March 31, 2014); due June 2014, interest payable monthly; collateralized by all assets of JTS; guaranteed by Juhl Energy 283,049 385,963 Note payable to bank, due December 2018, with interest at 5.75%; payable in monthly installments of $1,354, and balloon payment of $123,000 at maturity collateralized by land and building, rights to payment under leases, and guaranteed by Juhl Energy. 160,411 162,000 Note payable to bank, due December 2018, with interest at 4.75%; payable in monthly installments of $1,354, collateralized by restricted short-term investments. 83,574 87,671 Total Notes Payable 4,034,253 4,034,229 Less current portion ) ) Long-term portion $ 3,156,555 $ 3,123,617 * Derived from December 31, 2013 audited financial statements . 12 JUHL ENERGY, INC. NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS MARCH 31, 2014 At December 31, 2013 and March 31, 2014 and as of the date of this filing, we were not in compliance with certain debt covenants with respect to the revolving note agreement for JTS and as such, the note is subject to a payoff demand by the lender. The non-compliance has no impact on the classification of the note as it is recorded as a current liability. The note is also subject to a parent guarantee. The Company will pursue various alternatives in an attempt to successfully resolve the non-compliance, which might include, among other things, seeking additional debt covenant waivers or amendments or refinancing debt with other financial institutions. There can be no assurance that debt covenant waivers or amendments would be obtained, if needed, or that the debt could be refinanced with other financial institutions on favorable terms. 8. NONRECOURSE DEBT Nonrecourse debt obligations consist of the following: March 31, 2014 December 31, 2013 * Note payable to bank, due January 2016, with interest at 5.5%; payable in quarterly installments of $82,031, collateralized by Woodstock Hills assets including turbines and improvements, rights to payment under leases and the power purchase contract. $ 617,266 $ 689,501 Note payable to bank, due in April 2026, payable in semi-annual payments of principal and interest. Interest rate floats at 6-month LIBOR plus 3.25 basis points totaling approximately 3.60% at both March 31, 2014 and December 31, 2013, with 75% of the loan balance subject to an interest rate swap arrangement, which fixes this portion of the debt at approximately 6.96% through March 31, 2014 and December 31, 2013; collateralized by all Valley View wind farm project assets; note was refinanced in March 2014 - 9,177,788 Note payable to bank, due in September 2026, payable in quarterly payments of principal and interest. Approximately 85% of the loan balance currently carries a fixed rate of 5.39%. Approximately 15% of the loan balance carries a variable interest rate at 300 basis points over the one month LIBO rate (currently 3.16%) ; interest rates will increase by 25 basis points (.25%) every three years ; collateralized by all Valley View wind farm project assets 9,750,000 - Total nonrecourse debt 10,367,266 9,867,289 Less current portion ) ) Long-term portion $ 9,491,527 $ 9,032,734 * Derived from December 31, 2013 audited financial statements . Refinancing of nonrecourse debt At March 31, 2014, the nonrecourse debt of the Valley View wind farm was refinanced through a new bank in order to improve cash flow through interestsavings over the term of the loan. The new facility provides for a loan of $9,750,000 together with letter of credit instruments to meet credit obligations under the power purchase contract and a debt service reserve. The cumulative weighted average rate of the loan is expected to be approximately 5.8%. The interest rate swap arrangement described in Note 9 was terminated as a part of the refinancing and settled for approximately$632,000 in March 2014. 13 JUHL ENERGY, INC. NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS MARCH 31, 2014 9. DERIVATIVE FINANCIAL INSTRUMENT INTEREST RATE SWAP The Company had an interest rate swap agreement to effectively convert borrowings under a long-term nonrecourse debt arrangement from a variable interest rate to a fixed interest rate of approximately 6.96% during its 15-year term. The interest rate swap arrangement was terminated at March 31, 2014 with a payment for approximately $632,000 as a part of a refinancing of the related loan. The fair value of the interest rate swap agreement obligation approximated $460,000 at December 31, 2013, and was recorded as a current and long-term liability in the balance sheet. The following table provides details regarding the losses from the Company's derivative instruments in the consolidated statements of operations, none of which are designated as effective hedging instruments: Quarter ended March 31, Instrument Statement of operations location Interest rate swap Other income (expense) $ ) $ 94,157 STOCK-BASED COMPENSATION The Company has an incentive compensation plan to provide stock options, stock issuances and other equity interests in the Company to employees, directors, consultants, independent contractors, and advisors of the Company and any other person who is determined by the Committee of the Board of Directors of the Company to have made (or expected to make) contributions to the Company. The maximum shares reserved under the plan is 4,500,000 shares. As of March 31, 2014, the Company had 3,660,000 shares available for award under the plan. Stock Options In March 2014, the Company issued stock options to purchase 25,000 shares of common stock to an employee under the incentive compensation plan at an exercise price of $0.38 per share (the closing price of the stock as of the date of issuance). The options expire ten years from the date of grant and vest over four years. The following Black-Scholes option-pricing model assumptions were used: underlying price of $0.38, dividend yield of 0%, expected volatility 117%, risk free rate of 2.7%, and expected life of 5.25 years. The following table summarizes information for options outstanding and exercisable at March31, 2014: Weighted Average Exercise Price Option Shares Outstanding at December 31, 2013 $ 1.60 1,910,000 Granted $ 0.38 25,000 Cancelled $ 1.59 ) Outstanding at March 31, 2014 $ 1.41 590,000 Options exercisable at the end of the period $ 1.63 446,250 14 JUHL ENERGY, INC. NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS MARCH 31, 2014 The following table summarizes information for options outstanding and exercisable at March 31, 2014: Range of Prices Options Outstanding Options Outstanding Weighted Avg. Remaining Contractual Term in Years Options Outstanding Weighted Avg. Exercise Price Options Exercisable Options Exercisable Weighted Avg. Exercise Price $ 25,000 10 $ 0.38 6,250 $ 0.38 $ 250,000 8 $ 0.77 125,000 $ 0.77 $ 315,000 5 $ 2.00 315,000 $ 2.00 $ .77–2.00 590,000 6 $ 1.41 446,250 $ 1.63 Issuance of restricted stock In F ebruary 2014, we issued an aggregate of 250,000 restricted shares of common stock to a consultant which vest over a 15-month period and are subject to lock-up restrictions. The stock was awarded pursuant to a Restricted Stock Award Agreement under the incentive compensation plan. Stock warrants In February and March 2014, the Company issued stock warrants to purchase an aggregate of 5,520,000 shares of common stock to directors, officers and service providers at an exercise prices ranging from $0.21 to $.35 per share (the closing price of the stock as of the date of issuance) . The warrants were issued pursuant to Warrant Agreements that are outside of the incentive compensation plan . The warrants carry an exercise price ranging from of $.21 to $.35 per share and expire ten years from the date of grant.The warrants vest over twenty months
